Case: 16-20023      Document: 00513905470         Page: 1    Date Filed: 03/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-20023                               FILED
                                  Summary Calendar                         March 9, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
LAUREN E. REYNOLDS,

                                                 Petitioner-Appellant

v.

MARNE BOYLE, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2450


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lauren Elizabeth Reynolds, federal prisoner # 86893-180, was convicted
in the Northern District of Texas on her guilty plea to post-felony possession of
a firearm and was sentenced to a 120-month prison term and a three-year term
of supervised release. United States v. Reynolds, 427 F. App’x 316, 316 (5th
Cir. 2011) (affirming the judgment). In 2015, Reynolds instituted the instant
case in the Southern District of Texas under 28 U.S.C. § 2241 to challenge her


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20023     Document: 00513905470      Page: 2   Date Filed: 03/09/2017


                                  No. 16-20023

conviction and sentence. Concluding that Reynolds failed to show any basis
for a challenge under § 2241, the district court granted summary judgment in
favor of the Government, dismissing the case with prejudice and finding it
frivolous. Also, the district court denied leave to proceed IFP on appeal because
the court deemed the appeal to be in bad faith.
      Now Reynolds seeks our permission to proceed IFP on appeal to question
the district court’s denial of IFP status and certification that her appeal is not
in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED.
R. APP. P. 24(a)(3). An appeal is frivolous if it “lacks an arguable basis in law
or fact.” Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001).
      Because Reynolds does not show that her appeal presents a nonfrivolous
issue, see id.; see also Garland v. Roy, 615 F.3d 391, 394 (5th Cir. 2010); United
States v. Reyes-Requena, 243 F.3d 893, 900-06 (5th Cir. 2001), she has failed to
make the showing required to obtain leave to proceed IFP. Accordingly, her
IFP motion is DENIED and this appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2; FED. R. APP. P. 24(a)(3). Additionally,
we WARN Reynolds that frivolous, repetitive, or otherwise abusive filings will
invite the imposition of sanctions, which may include dismissal, monetary
sanctions, and restrictions on her ability to file pleadings in this court and any
court subject to this court’s jurisdiction. See Coghlan v. Starkey, 852 F.2d 806,
817 n.21 (5th Cir. 1988).




                                        2